DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a device/system comprising a radiator and a heat sink, classified in H01Q1/02 (Arrangements for cooling antenna systems).
II. Claims 15-20, drawn to a meter comprising a meter housing with particular features, classified in H01Q1/2233 (Resilient mountings used in consumption-meters device).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because an antenna system/device as claimed can be housed or mounted in a infinite number of device housings such as cell phones, or other communication radomes.  The subcombination has separate utility such as a meter housing with waterproof capabilities that can house a plurality of electronic components other than antenna systems.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The scope of each of the two distinct inventions listed above are vastly different and the subject matter of the instant application is classified in a high number of subgroups/subclasses. To conduct a search and determine patentability on each of the inventions would require a large amount of different search strategies which amounts to a serious search/examination burden on the office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Patent practitioner John Maldjian on 30 November 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Migliorino et al. (U.S. Pub. 2021/0226316, “Migliorino”), in view of Samardzija et al. (U.S. Pub. 2018/0342784, “Samardzija”).

Regarding claim 1, Migliorino in figures 1-4 discloses a device comprising: a primary radiator (RF antenna portions 120 with radiating component 106) tuned to a plurality of bands (see para. 55 and 27); a ground plane (104) connected to the primary radiator (120/106, see Fig. 1B); and a heat sink (heatsink portions 140a, 140b) connected to the ground plane (104), the heat sink (140) connected substantially perpendicular to the ground plane (104. See Fig. 1B), the heat sink (140) configured to extend the ground plane (104. See para. 48), wherein the primary radiator (120/106) is connected in series with the ground plane (104) and the heat sink (140), the connection creating a first resonance which enables the modification of at least one property of the primary radiator (See Para. 46-48 explaining how the fins of the heat sink enable enhancement of antenna properties as listed in para. 47).
Moreover, for the sake of argument, Samardzija in figures 1-2 and 4-5 teaches a device comprising: a primary radiator (inverted-F antenna 54 and/or Planar Inverted-F antenna 56 or antenna elements 58) tuned to a plurality of bands (see Fig. 17 and para. 70); a ground plane (60) connected to the primary radiator (58); and a heat sink (20) connected to the ground plane (60), the heat sink (20) connected substantially perpendicular to the ground plane (As evident in figure 4 wherein the heatsink extends in a downward direction perpendicular to 60), the heat sink (20) configured to extend the ground plane (60), wherein the primary radiator (58) is connected in series with the ground plane (60) and the heat sink (20), the connection creating a first resonance which enables the modification of at least one property of the primary radiator. (See Para. 57 and 59-60)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Migliorino and Samardzija to form the claimed invention because by doing so, the antenna structure in addition to providing an antenna has heat transfer away from the top heat sink with the antenna elements also functioning as cooling fins. The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements. (See Samardzija para. 27)

Regarding claims 2 and 3, Migliorino discloses a device wherein the plurality of bands include a plurality of LTE bands; 
wherein the plurality of LTE bands include one more selected from the group consisting of LTE band 2, LTE band 4, LTE band 5, LTE band 12, and LTE band 13. (See Para. 27)

Regarding claim 4, Migliorino in figures 1 A-B discloses a device wherein the primary radiator (120) is configured as a stamped-metal PIFA radiator. (see Para. 41-42)

Regarding claims 5 and 6, Migliorino in figures 1-4 discloses a device wherein the at least one property includes a resonance; and wherein the at least one property includes a radiation. (See para. 9 wherein heat sink  allow enhancement/modification of radiation (pattern / efficiency) and resonance (bandwidth/impedance/VSWR))

Regarding claim 7, Migliorino in figures 2 and 5 and para. 52 discloses a device  wherein the radiator (120), the ground plane (104), and the heat sink (140) are components of a printed circuit board. (See para. 52: The integrated heatsink and antenna structure 200 may include a cavity onto which a printed circuit board may be implemented or placed.)
Moreover, Samardzija in figures 1-2 teaches a device wherein the radiator (antenna structure 12), the ground plane (60), and the heat sink (20) are components of a printed circuit board (PCBs 14/16/18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Migliorino and Samardzija to form the claimed invention in order for the printed circuit board to support additional electronic components that will benefit from being in close proximity to the heat sink for proper heat dissipation. 

Regarding claim 8, Migliorino in figures 1-4 discloses a system comprising: a radiation system (RF antenna portions 120 with radiating component 106) tuned to a plurality of bands (see para. 55 and 27); a ground plane system (104) connected to the radiation system (120/106, see Fig. 1B); and a heat sink system (heatsink portions 140a, 140b) connected to the ground plane system (104), the heat sink system (140) connected substantially perpendicular to the ground plane system (104. See Fig. 1B), the heat sink system (140) configured to extend the ground plane system (104. See para. 48), wherein the radiation system (120/106) is connected in series with the ground plane system (104) and the heat sink system (140), the connection creating a first resonance which enables the modification of at least one property of the radiation system (See Para. 46-48 explaining how the fins of the heat sink enable enhancement of antenna properties as listed in para. 47).
Moreover, for the sake of argument, Samardzija in figures 1-2 and 4-5 teaches a system comprising: a radiation system (inverted-F antenna 54 and/or Planar Inverted-F antenna 56 or antenna elements 58) tuned to a plurality of bands (see Fig. 17 and para. 70); a ground plane system (60) connected to the radiation system (58); and a heat sink system (20) connected to the ground plane system (60), the heat sink system (20) connected substantially perpendicular to the ground plane system (As evident in figure 4 wherein the heatsink extends in a downward direction perpendicular to 60), the heat sink system (20) configured to extend the ground plane system (60), wherein the radiation system (58) is connected in series with the ground plane system (60) and the heat sink system (20), the connection creating a first resonance which enables the modification of at least one property of the radiation system. (See Para. 57 and 59-60)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Migliorino and Samardzija to form the claimed invention because by doing so, the antenna structure in addition to providing an antenna has heat transfer away from the top heat sink with the antenna elements also functioning as cooling fins. The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements. (See Samardzija para. 27)

Regarding claims 9 and 10, Migliorino discloses a system wherein the plurality of bands include a plurality of LTE bands; 
wherein the plurality of LTE bands include one more selected from the group consisting of LTE band 2, LTE band 4, LTE band 5, LTE band 12, and LTE band 13. (See Para. 27)

Regarding claim 11, Migliorino in figures 1 A-B discloses a system wherein the radiation system (120) is configured as a stamped-metal PIFA radiator. (see Para. 41-42)

Regarding claims 12 and 13, Migliorino in figures 1-4 discloses a system wherein the at least one property includes a resonance; and wherein the at least one property includes a radiation. (See para. 9 wherein heat sink  allow enhancement/modification of radiation (pattern / efficiency) and resonance (bandwidth/impedance/VSWR))

Regarding claim 14, Migliorino in figures 2 and 5 and para. 52 discloses a system  wherein the radiation system (120), the ground plane system (104), and the heat sink system (140) are components of a printed circuit board. (See para. 52: The integrated heatsink and antenna structure 200 may include a cavity onto which a printed circuit board may be implemented or placed.)
Moreover, Samardzija in figures 1-2 teaches a system wherein the radiation system (antenna structure 12), the ground plane system (60), and the heat sink system (20) are components of a printed circuit board (PCBs 14/16/18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Migliorino and Samardzija to form the claimed invention in order for the printed circuit board to support additional electronic components that will benefit from being in close proximity to the heat sink for proper heat dissipation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845